        Case 2:20-cv-00709-DMC Document 20 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ALAN KUNEMAN,                             No. 2:20-CV-0709-KJM-DMC
12                         Plaintiff,
13           v.                                         ORDER
14    DOUGLAS M. PROUTY, et al.,
15                         Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Each of the parties in

18   the above-captioned case has filed a Consent to Proceed Before a United States Magistrate Judge.

19   See ECF Nos. 4 (plaintiff’s consent form), 5 (defendant Prouty’s consent form), 7 (defendant

20   Ludington’s consent form), and 15 (defendant Peter’s consent form). This case shall, therefore,

21   be reassigned to a Magistrate Judge for all further proceedings and entry of final judgment. See

22   28 U.S.C. § 636(c).

23                  Accordingly, IT IS ORDERED that:

24                  1.       The Clerk of the Court is directed to reassign this case to the Honorable

25   Dennis M. Cota as the presiding judge; and

26   /////

27   /////

28   /////
                                                        1
       Case 2:20-cv-00709-DMC Document 20 Filed 06/23/20 Page 2 of 2

 1                  2.      The caption on all documents filed in the reassigned case shall show case
 2   number 2:20-CV-0709-DMC.
 3   DATED: June 23, 2020
 4

 5

 6

 7                  I am the United States Magistrate Judge currently assigned to this case. I accept
 8   reassignment of this case for all further proceedings, including entry of final judgment, by myself
 9   or such other Magistrate Judge as may be assigned.
10

11   Dated: June 23, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
